DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed on 03/09/2021 in response to the Non-Final Office Action dated 12/10/2020.
Claims 10-15 and 18-22 have been previously canceled. Claims 1-9 and 16-17 are pending.

Response to Arguments
Previous rejection of Claims 1-9 and 16-17 under 35 USC § 112 has been withdrawn.

Applicant’s arguments filed on 03/09/2021 in regard to rejection under 35 USC § 102 and 35 USC § 103 has been considered, but are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over JOHANSSON (US 2013/0182563) in view of VRZIC (US 2017/0086049 A1).
Regarding Claim 1, JOHANSSON discloses a base station for a communication system comprising a plurality of cells, each cell being associated with a respective serving area of a user-plane function (FIGS. 1, 3 and 4, wherein the serving gateway or SW is a user-plane function for forwarding user date to internet, wherein each eNB represents a cell in FIG. 4, and as illustrated in FIG. 11, the SGW service both eNB1 and eNB2, each of them is associated with a respective serving area of the SGW) and wherein the base station comprises: 
a controller and a transceiver (FIG. 3); 
FIG. 3, RRC connection management 328; also FIGS. 11-14, wherein SGW is an UP gateway); 
wherein the controller is configured to control mobility of the communication device between a source cell operated by the base station and a target cell of the communication system (FIG. 3, [0039], wherein the S1 interface module 326 that manages communication with an MME is considered a mobility control module, see FIG. 4, step 413); and 
wherein when the controller is unable to determine that the user-plane function serving area that the target cell is associated with is the same as the user-plane function serving area that the source cell is associated with, the controller is configured to initiate a redirection procedure, in which a communication connection for the communication session of the communication device via the source cell is broken before another base station operating the target cell has been prepared to receive communication for the communication session of the communication device via the target cell (FIG. 4,  11 and 13, wherein both source cell and target cell are under control of SGW for UP fuction, i.e., they are associated with the same user-plane function serving area, wherein the controller, see FIG. 3, is unable to determine that the user-plane function serving area that the target cell is associated with is the same as the user-plane function serving area that the source cell is associated with because the target cell has not yet contacted to the SGW before the step 1305, wherein the communication session of the source cell with UE 401 is broken at step 412 (or step 1302), and at step 1324, the target cell is prepared to receive communication for the communication session of the communication device via the target cell).
JOHANSSON discloses a (anchor) SGW as a UP function gateway (see FIGS. 11-12), but does not mention the SGW acting as a TUPF. Therefore, JOHANSSON fails to disclose:
wherein the source cell and the target cell are associated with a same user plane function serving area served by a same TUPF (Terminating User-Plane Function).
However, VRZIC teaches:
see FIG. 4A, wherein A-GW as an anchor GW for multiple APs (i.e., cells); [0063], “gateway (GW) functions that are used to ensure data connectivity to a UE”, “Uplink (UL) traffic is received by Active VNFCs and forwarded to the A-GW”; [0064], “The A-GW 40 can serve as both an IP anchor and a data plane (or user plane) gateway”, the A-GW 40 can act as a terminating UP Function ( TUPF)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of VRZIC to the method of JOHANSSON, in order to provide a method for improved networking services which can provide sufficient bandwidth and coverage as well as support for high mobility, to provide high throughput, low latency communication services for critical communications as suggested by VRZIC (see [0007] and [0010]).

Regarding Claim 2, modified JOHANSSON discloses the base station according to claim 1. 
JOHANSSON further discloses: 
wherein when the controller is able to determine that the user-plane function serving area that the target cell is associated with is the same as the user-plane function serving area that the source cell is associated with (FIG. 3, wherein the step 413 may determine that the user-plane function serving area that the target cell is associated with is the same as the user-plane function serving area that the source cell is associated with, because, as illustrated in FIG. they are operating under the same SGW), the controller is configured to initiate a handover procedure in which a communication connection for the communication session of the communication device via the source cell is not broken until the another base station operating the target cell has been prepared to receive communication for the communication session of the communication device via the target cell (see FIG. 14, step 1412 mobility decision and 1413 X2 HO REQ/RSP, wherein the steps 1412 and 1413 are considered steps for preparing to receive communication for the communication session of the communication device UE via the target cell eNB2).

Regarding Claim 8, JOHANSSON discloses a base station for a communication system comprising a plurality of cells, each cell being associated with a respective serving area of user-plane function (FIGS. 1, 3 and 4, wherein the serving gateway or SW is a user-plane function for forwarding user date to internet, wherein each eNB represents a cell in FIG.4, and as illustrated in FIG.11, the SGW service both eNB1 and eNB2, each of them is associated with a respective serving area of the SGW), and wherein the base station comprises: 
a controller and a transceiver (FIG. 3); 
wherein the controller is configured to control a communication session of a communication device via the base station and the user-plane function (FIG. 3, RRC connection management 328; also FIGS. 11-14, wherein SGW is an UP gateway); 
wherein the controller is configured to control mobility of the communication device between a source cell operated by the base station and a target cell of the communication system (FIG. 3, [0039], wherein the S1 interface module 326 that manages communication with an MME is considered a mobility control module, see FIG. 4, step 413); and 
wherein when the controller is able to determine that the user-plane function serving area that the target cell is associated with is the same as the user-plane function serving area that the source cell is associated with, the controller is configured to initiate a handover procedure in which a communication connection for the communication session of the communication device via the source cell is not broken until a base station operating the target cell has been prepared to receive communication for the communication session of the communication device via the target cell (FIG. 14, wherein both source cell and target cell are under control of SGW, i.e., they are associated with the same user-plane function serving area, wherein the controller, see FIG. 3, is able to determine that the user-plane function serving area that the target cell is associated with is the same as the user-plane function serving area that the source cell is associated with because the eNB2 contacted to the SGW on behalf of eNB1 in step 1431, wherein the communication session of the source cell with UE 401 is not broken at step 1412, until preparation steps has been performed after step 1413 for eNB2 to receive communication for the communication session of the communication device via the eNB2, for example, at step 1427).
JOHANSSON discloses a (anchor) SGW as a UP function gateway (see FIGS. 11-12), but does not mention the SGW acting as a TUPF. Therefore, JOHANSSON fails to disclose:
wherein the source cell and the target cell are associated with a same user plane function serving area served by a same TUPF (Terminating User-Plane Function).
However, VRZIC teaches:
wherein the source cell and the target cell are associated with a same user plane function serving area served by a same TUPF (Terminating User-Plane Function) (see FIG. 4A, wherein A-GW as an anchor GW for multiple APs (i.e., cells); [0063], “gateway (GW) functions that are used to ensure data connectivity to a UE”, “Uplink (UL) traffic is received by Active VNFCs and forwarded to the A-GW”; [0064], “The A-GW 40 can serve as both an IP anchor and a data plane (or user plane) gateway”, the A-GW 40 can act as a terminating UP Function ( TUPF)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of VRZIC to the method of JOHANSSON, in order to provide a method for improved networking services which can provide sufficient bandwidth and coverage as well as support for high mobility, to provide high throughput, low latency communication services for critical communications as suggested by VRZIC (see [0007] and [0010]).

Regarding Claim 9, modified JOHANSSON discloses the base station according to claim 8. 
JOHANSSON discloses wherein when the controller is unable to determine that the user-plane function serving area that the target cell is associated with is the same as the user-plane function serving area that the source cell is associated with, the controller is configured to initiate a redirection procedure, in which a communication connection for the communication session of the communication device via the source cell is broken before a base station operating the target cell has been prepared to receive communication for the communication session of the communication device via the target cell (FIG. 4,  11 and 13, wherein both source cell and target cell are under control of SGW, i.e., they are associated with the same user-plane function serving area, wherein the controller, see FIG. 3, is unable to determine that the user-plane function serving area that the source cell is associated with because the target cell has not yet contacted to the SGW before the step 1305, wherein the communication session of the source cell with UE 401 is broken at step 412, and at step 1324, the target cell is prepared to receive communication for the communication session of the communication device via the target cell). 

Regarding Claim 16, the claim is a method claim and contains the same limitations of Claim 1. Therefore, Claim 16 is rejected based on the same rationales as set forth for rejection of Claim 1 based on JOHANSSON and VRZIC as mentioned above. 
 
Regarding Claim 17, the claim is a method claim and contains the same limitations of Claim 8. Therefore, Claim 17 is rejected based on the same rationales as set forth by Examiner for rejection of Claim 8 based on JOHANSSON in view of VRZIC as mentioned above.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over JOHANSSON and VRZIC as applied in Claim 1, and further in view of ZHOU (US 2019/0223060 A1).
Regarding Claim 3, modified JOHANSSON discloses the base station according to claim 1. 
modified JOHANSSON does not disclose: wherein the controller is configured to determine a session and service continuity (SSC) mode associated with the communication session for the communication device. 
However, ZHOU teaches:
wherein the controller is configured to determine a session and service continuity, SSC, mode associated with the communication session for the communication device (FIG. 12, [0141], “The network selects the SSC mode 3 and TUPF 1 for PDU session 1”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of ZHOU as mentioned above to the system implementation of JOHANSSON, in order to provide a method, device and system for implementing session continuity, to solve at least the problem in the related art that it is impossible to determine from which PDU session the newly established PDU session is switched over when the UE is redirected to a new TUPF as suggested by ZHOU (see [0014]).

Regarding Claim 4, modified JOHANSSON discloses the base station according to claim 3.
modified JOHANSSON further discloses wherein the controller is configured to determine the SSC mode associated with the communication session for the communication device during establishment of the communication session (see ZHOU: FIG. 12 and [0141]). 

Regarding Claim 5, modified JOHANSSON discloses the base station according to claim 3.
modified JOHANSSON further discloses:  wherein the controller is configured to initiate the redirection procedure when the controller determines that the SSC mode is a mode in which the communication session uses a nomadic or non-persistent IP address (ZHOU:  FIG. 12, step S1204, “TUPF redirecting indication”, step 1206, wherein the IP address 3 is used, thus the IP address is not nomadic). 

Regarding Claim 6, modified JOHANSSON discloses the base station according to claim 3.
modified JOHANSSON discloses wherein the controller is configured to initiate a mobility procedure other than the redirection procedure (JOHANSSON: FIG. 14, step 1413, X2 HO REQ/RSP) when the controller determines that the SSC mode is a mode in which the communication session uses a fixed or persistent IP address (ZHOU: FIG. 12, [0141]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JOHANSSON and VRZIC as applied in Claim 1, and further in view of MIHALY (US 2019/0208465 A1).
Regarding Claim 7, modified JOHANSSON discloses the base station according to claim 2. 
modified JOHANSSON does not disclose wherein the controller is configured to maintain information identifying a mapping between SSC modes and user-plane function service areas and cells, and control mobility of the communication device based on the mapping.
However, MIHALY teaches:
wherein the controller is configured to maintain information identifying a mapping between SSC modes and user-plane function service areas and cells, and control mobility of the communication device based on the mapping ( FIGS. 1-3, [0123], “SSC modes is referred to as SSC mode 2 in which the same TUPF is only maintained across a subset (i.e. one or more, but not all) of the access network attachment points (e.g. cells and RATs), referred to as the serving area of the TUPF”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of MIHALY as mentioned above to the system implementation of JOHANSSON, in order to provide a method for  a user equipment capable of changing its Internet Protocol (IP) Point of Presence (POP) in a communication architecture having a user plane for packet data communication of is user data and a control plane for controlling the packet data communication as suggested by MIHALY (see [0004]-[0042]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUIHUA ZHANG/Primary Examiner, Art Unit 2416